Citation Nr: 0033803	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than July 28, 1997, 
for a grant of a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to June 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted a TDIU effective July 28, 1997.

The record reflects that the veteran initially requested a 
personal hearing before a Member of the Board in conjunction 
with this appeal, but that request was withdrawn in May 2000.  
38 C.F.R. § 20.704(e) (2000).

As an additional matter, the Board notes that the RO, in an 
October 1998 rating decision, found that an October 1955 
rating decision denying service connection for a back 
condition was clearly and unmistakably erroneous, and that 
the veteran was entitled to a grant of service connection for 
residuals of fractures of the lumbar spine with severe spinal 
stenosis, status post lumbar laminectomies with 
decompression.  Thereafter, the RO assigned various staged 
ratings for the back disability, beginning June 22, 1955.  
However, the Board notes that the veteran, in his Notice of 
Disagreement to the March 1999 rating decision which granted 
TDIU (received in April 1999), may have expressed 
disagreement with the ratings assigned by the October 1998 RO 
rating decision.  Additionally, he may have raised a claim of 
entitlement to service connection for alcoholism secondary to 
service-connected disability.  These matters are referred to 
the RO for clarification and any appropriate action.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Background.  The service medical records reflect that in May 
1952 the veteran was treated for injuries sustained in a 
truck accident.  He was diagnosed with a contusion of the 
back, and a simple fracture of the right transverse process 
of L2-L3.  However, his spine was clinically evaluated as 
normal on his June 1955 discharge examination.  It was noted 
on this examination that he was hospitalized for two months 
in 1952 due to a broken hip.  

In an application for compensation received in August 1952, 
the veteran listed back trouble as the disability for which 
the claim was made.  He reported that as a result of a back 
injury he was unable to lift anything or do work that 
required stooping.

On an October 1955 VA medical examination, it was noted that 
the veteran injured his back in a truck accident in 1952 
while on active duty.  Further, the veteran reported that 
since his discharge he had worked for about a month as a 
laborer at the State Fair Grounds.  He reported that he could 
not find any jobs except laborer jobs, and that these jobs 
hurt his back.  The veteran was accorded a special orthopedic 
examination.  The examiner noted that the veteran indicated 
that the muscles of the right flank and side of the abdomen, 
not the hips or back, were what was the troublesome area.  
The veteran indicated that this was the only region which was 
giving him any distress.  X-rays of the lumbo-sacral spine in 
two projections revealed no remarkable osseous, joint or soft 
tissue pathology.  It was noted that the films were 
"slightly under exposed."  The orthopedic specialist 
concluded that no residuals of injury to the back or right 
sacro-iliac joint were found.

By a letter dated in November 1955, the RO notified the 
veteran that service connection was established for 
hemorrhoids (which have been consistently evaluated as 
noncompensable since June 22, 1955).  No mention was made as 
to the veteran's claim for compensation for back disability.

The record reflects that evidence was received in September 
1973 to the effect that the veteran had been working as a 
custodian for a public school system on a full-time basis, 
and that he had been employed in this capacity for one year.

On December 17, 1979, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
that he sustained back and cervical spine injuries, hearing 
loss, and nervous trouble as a result of a fall from a 
bridge.  He reported that he last worked in December 1978.  

The evidence submitted in support of the veteran's pension 
claim included a copy of a September 1979 private examination 
which was apparently conducted in conjunction with a worker's 
compensation claim.  The veteran was noted to be 5 feet 11 
inches tall and to weigh 240 pounds.  It was reported that 
the veteran stated that on December 14, 1978, he had an on-
the-job injury when he fell 16 feet, landing on his back and 
the back of his head.  He landed on rocks, was knocked out 
for an unknown period of time and then was taken to a clinic.  
The veteran reported that he had experienced pain in the back 
of his neck, as well as his upper and lower back, ever since 
that injury.  He also complained of dizzy spells, headaches, 
nervous trouble, that his jaws occasionally locked on him, 
that his ears felt tight, and that his legs felt occasionally 
weak.  Following examination of the veteran, the physician 
diagnosed residuals of neck sprain with secondary cervical 
stiffness; mild degenerative arthritis of the cervical spine; 
residuals of low back strain and contusion with mild 
degenerative arthritis; and exogenous obesity.

The veteran underwent a VA medical examination in February 
1980 in conjunction with his pension claim.  At this 
examination, the veteran complained of back pains, neck pain, 
dizziness and weakness, headaches, arthritis, kidney 
problems, hearing problems, shortsightedness, spinal problem, 
pain on the left side under his ribs, shortness of breath, 
and nervousness.  The examiner noted that the veteran's 
claims file was not available for review, but that the 
veteran's clinical file showed several periods of VA 
hospitalization.  He had been hospitalized in September 1971 
for pharyngitis and tracheitis; from December to January 1976 
for chronic alcoholism and proteinuria and obesity.  It was 
also noted that he was hospitalized in February 1977 with the 
following diagnoses:  health maintenance, chronic alcohol 
abuse (on Antabuse program), chronic low back pain 
(degenerative joint disease), asymptomatic proteinuria, and 
obesity.  Additionally, the veteran complained of a general 
weakness from his waist on down.  On examination, the veteran 
was found to have limitation of motion of the dorso-lumbar 
spine.  Moreover, it was noted that straight leg raising was 
limited to 40 degrees bilaterally.  Following examination of 
the veteran, the examiner diagnosed chronic alcoholism, 
obesity, proteinuria, and residuals of cervical and lumbar 
spine injuries.

The veteran was granted pension benefits by a March 1980 
rating decision.  Among other things, it was noted that the 
veteran had a high school education, and that he last worked 
in December 1978 as a laborer, at which time he injured his 
back on the job and received workmen's compensation for the 
injury.  Further, it was determined that the veteran had a 
combined rating for nonservice-connected traumatic arthritis 
of the lumbar and cervical spines.  It was noted the 
breakdown was 40 percent for the lumbar spine and 10 percent 
for the cervical spine, combined for a total rating of 50 
percent.  Moreover, it was noted that the veteran had the 
following nonservice-connected disabilities: defective 
hearing, evaluated as 20 percent disabling; obesity, 
evaluated as 10 percent disabling; and chronic alcoholism, 
evaluated as 10 percent disabling.

On July 7, 1987, the veteran submitted a claim for a TDIU.  
He asserted that he had the following "service connected" 
disabilities:  back; right side rib cage; generalized 
arthritis; gout which effected his shoulders, arms, and legs; 
as well as left and right leg wounds.  Additionally, he 
asserted that he had undergone surgery in June 1987 for acute 
intestinal problem.  The veteran maintained that his 
"service connected" disabilities caused industrial 
impairment and that he was not able to obtain or retain any 
type of gainful or substantial employment.  

Various VA medical records were subsequently obtained which 
show treatment for numerous medical problems.  The veteran 
was hospitalized from May to June 1987, during which time he 
underwent surgery because of functional bowel obstruction 
secondary to a colonic pseudo-obstruction also known as 
Ogilvie's syndrome.

The veteran's TDIU claim was denied by a September 1987 
rating decision.  It was found that the veteran did not meet 
the schedular requirements for consideration of individual 
unemployability.

The record reflects that the veteran began to receive 
benefits (apparently based upon disability) on September 1, 
1989, from the Social Security Administration (SSA).

Service connection was denied for a right hip disorder by a 
March 1990 rating decision.  It is noted that this disorder 
was considered to be noncompensable.

The veteran was hospitalized at a VA facility from June to 
August 1994 and underwent back surgery.

The record reflects that the veteran underwent a VA 
examination for aid and attendance/housebound benefits on 
July 9, 1997.  Regarding his occupational history, it was 
noted that the veteran worked for the Forest Service until 
1974, and that he worked for the State of New Mexico from 
1974 to 1978, and that he was unable to work beyond this time 
because of chronic low back pain.

By an August 1997 rating decision, the veteran was granted 
special monthly pension based on the need for aid and 
attendance, effective March 12, 1997.  At that time, it was 
noted, in part, that the veteran had the following permanent, 
nonservice-connected disabilities:  loss of use of the lower 
extremities, evaluated as 100 percent disabling; and post-
operative residuals of small bowel resection with cecostomy 
tube placement, evaluated as 60 percent disabling.

In October 1997, the veteran again sought to reopen his claim 
of service connection for a back disorder.  He was accorded 
an examination by VA in September 1998.  The examiner offered 
an opinion that the veteran's current back disability should 
be service connected, based in part upon the veteran's 
statement regarding the 1978 post-service work related injury 
which was to the effect that he simply slipped and sustained 
a few minor bruises while working on a bridge.

In an October 1998 rating decision, the RO found that the 
October 1955 rating decision denying service connection for a 
back condition was clearly and unmistakably erroneous, and 
that the veteran was entitled to a grant of service 
connection for residuals of fractures of the lumbar spine 
with severe spinal stenosis, status post lumbar laminectomies 
with decompression.  The following staged ratings were 
assigned for the lumbar spine disability:  zero percent from 
June 22, 1955; 10 percent from February 11, 1977; 40 percent 
from December 17, 1979; a temporary total rating based on the 
need for hospitalization effective June 9, 1994; 40 percent 
from October 1, 1994; and 60 percent from July 28, 1997.

In November 1998, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, in which he requested a total rating due to 
his service-connected lumbar spine disorder.

In a February 1999 rating decision, the RO granted a TDIU, 
effective July 28, 1997.  It was noted that the veteran last 
worked in 1978 as a conservancy district laborer with a 7th 
grade education.  Moreover, it was conceded that when his 
service-connected back impairment increased to 60 percent, it 
would have precluded him from substantial gainful activity.  

The veteran appealed the February 1999 rating decision to the 
Board, contending that he was entitled to an effective date 
earlier than July 28, 1997, for a grant of TDIU.  In his 
April 1999 Notice of Disagreement, he asserted that when he 
was discharged from service he was 70 percent disabled and 
that he "drank a lot (sic) to try to kill the pain" and as 
a consequence became an alcoholic.  The veteran took 
exception to finding that he had worked for 20 years.  He 
stated that he was very sick when he left the military, and 
that he had a lot of part-time jobs, which he described as 
very easy jobs.  Nevertheless, he could not hold a job 
because of his pain and drinking.  Further, he emphasized 
that he continued to suffer from his back, stomach, hips, 
etc.  He maintained that every bone in his body hurt, that he 
could hardly walk because of the pain, and that he could 
hardly eat because of his stomach problems.  The veteran also 
complained that his feet would swell, and that he had to use 
a walker and sometimes a wheelchair.  He noted that doctors 
informed him that in a few years he might not be able to 
walk.  

By statements dated in October and November 2000, the 
veteran's representative asserted that the veteran's 
effective date for grant of TDIU should be December 17, 1979.

Analysis.  In Meeks v. West, 12 Vet. App. 352 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the percentage evaluation awarded in conjunction 
with the original grant of service connection is not 
controlled by the laws and regulations referable to the 
effective dates of service connection, but by the laws and 
regulations referable to the effective date of an increased 
rating.  The Court also reiterated the holding of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999), that in initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  

In the instant case, the Board notes that the record reflects 
that there is additional evidence that is not on file which 
may be pertinent to making an accurate determination as to 
when it was first factually ascertainable that the veteran 
was unable to secure or follow a substantially gainful 
occupation as a result of a service-connected disability.  
See 38 C.F.R. §§ 3.340, 4.16.

As noted above, the record reflects that the veteran began to 
received disability benefits from the SSA in 1989.  It 
appears as though records of any SSA decision, or clinical 
reports considered in association therewith, are not of  
record.  Inasmuch as the veteran's 1955 claim for 
compensation for back disability did not become final, the 
rating period for consideration on this appeal dates back to 
1955.  Hence, any records of the veteran's disability status 
since his release from service may contain probative evidence 
of the level of severity of the veteran's service-connected 
back disability.  Thus, the RO should attempt to obtain 
records regarding the SSA award of disability benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 38 
U.S.C.  § 5103A); see also Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA and 
give the evidence appropriate consideration and weight); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).

For the same reason, complete records of treatment which the 
veteran received for injuries sustained as a result of the 
December 1978 on-the-job injury should also be obtained.  
This is especially so in view of the discrepancy in the 
description of the injuries sustained in 1978 accident in the 
September 1979 medical report versus the description 
contained in the September 1998 VA examination report.  The 
records to be obtained should include all records associated 
with the veteran's worker's compensation claim.

It also appears that extensive VA medical records may be 
available which are not currently associated with the records 
assembled for appellate review.  Pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA medical records which 
are in existence are constructively of record and the failure 
of the RO or the Board to consider any such pertinent records 
might constitute clear and unmistakable error, even though 
such evidence was not actually in the record assembled for 
appellate review.  See also VAOPGCPREC 12-95.  Consequently, 
the Board concludes that complete records of all VA medical 
treatment should also be obtained and associated with the 
claims folder.

The Board further notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was enacted.  This new statute amended and clarified VA's 
duty to assist claimants in the development of facts relevant 
to there claims.  Public Law No. 106-475, 114 Stat. 2096 
(November 9, 2000).  Since this case is being returned to the 
RO for further adjudication, the RO should ensure that any 
additional evidentiary development and/or procedures that may 
be required by this new law are accomplished.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
problems.  After securing any necessary 
release, the RO should obtain those 
records not on file.  Of particular 
importance are any medical records 
associated with the veteran's December 
1978 on-the-job injury and subsequent 
worker's compensation claim.

2.  The RO should obtain all available VA 
clinical records and associate them with 
the claims folders.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 00-92, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issue of entitlement to an effective date 
earlier than July 28, 1997, for a grant of TDIU in light of 
any additional evidence added to the records assembled for 
appellate review.  If the benefit requested on appeal is not 
granted to the veteran's satisfaction, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


